Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 2 September 2021 was received. Claims 22 and 24 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification has been withdrawn in view of the amendment to the title. 

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Geschwindt et al. in view of Kindervater et al. on claims 16-18 and 31; further in view of Imamura et al. on claim 19; further in view of Sedghisigarchi on claims 20, 21, and 22; further in view of Haltiner et al. on claims 23, 25-28 and 30; and further in view of Hartnack et al. on claims 24 and 29 is maintained and reproduced below for Applicant’s convenience.
	
	



Claims 16-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. (US 2005/0129999A) in view of Kindervater et al. (US 2007/0237996).
Regarding claims 16-17, Geschwindt discloses a fuel cell module comprising: 
a fuel cell unit having at least one stack of fuel cells comprising a cascaded stack of fuel cells (13; Fig 1); and 
an operating medium supply unit (12, 10, 17; Fig 1) for supplying the fuel cell unit with operating media [0022] and operating medium terminals for supplying (fuel supply pipe 11) and discharging (fuel exhaust pipe 18) operating media to or from the fuel cell module; 
and wherein the fuel cell module comprises a module controller/regulator (controller 21) arranged in or on the fuel cell module [0022], the module controller/regulator being configured to start-up the fuel cell unit via an activation procedure after the fuel cell unit is connected to the operating medium supply unit including sensors [0032] but is silent towards the operating medium supply unit having current terminals for tapping a current generated in the fuel cells from outside of the fuel cell module and the fuel cell unit and the operating medium supply unit are separable from one another.  

    PNG
    media_image1.png
    508
    620
    media_image1.png
    Greyscale


Regarding claim 18, Geschwindt discloses venting of the inlet fuel distributor by means of a vent pipe in response to a controller [0024] but is silent towards wherein the deactivation procedure comprises discharging and rendering the fuel cells inert.  
Kindervater teaches the fuel cell modules are fed control signals including the opening/closing of a stop valve so that unused fuel can be discharged [0022, 0087-0088].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include the control of valves in the system of Geschwindt because Kindervater recognizes such control provides for the discharge of unused fuel and provide proper functionality of fuel cell systems.
Regarding claim 31, Geschwindt discloses a fuel cell system with a plurality of fuel cell modules as claimed in claim 16 and connected to a common operating medium supply to supply operating media [0022-0029].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. in view of Kindervater et al. as applied to claim 16 above, and further in view of Imamura et al. (US 2004/0101724).
The teachings of Geschwindt and Kindervater as discussed above are herein incorporated.
Regarding claim 19, Geschwindt is silent towards a switchable electrical resistance for electrical discharging of the fuel cell unit.  
	Imamura teaches an electric resistor selectably connectable to the fuel cells so that electric energy generated by the fuel cells, under a condition when the feed gas is stopped, can be consumed effectively so as to prevent or suppress the cathode from deteriorating [0015-0017]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a selectable electric resistor in the fuel cell system of Geschwindt and Kindervater because Imamura recognizes it allows for the electric energy generated by the fuel cells, under a condition when the feed gas is stopped, can be consumed effectively so as to prevent or suppress the cathode from deteriorating.

Claims 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. in view of Kindervater et al. as applied to claim 16 above, and further in view of Sedghisigarchi (IEEE Industry Applications Magazine (Volume: 19, Issue: 2, Page(s): 23-30)).
The teachings of Geschwindt and Kindervater as discussed above are herein incorporated.
Regarding claims 20 and 21, Geschwindt and Kindervater do not explicitly discloses wherein the activation procedure comprises at least one of or all of the following steps: checking whether sensors and actuators are correctly connected to the module controller/regulator, checking whether current conductors for conveying current generated by the fuel cell unit are correctly connected, filling coolant compartments of the fuel cell unit with coolant, filling 
Sedghisigarchi teaches a microprocessor based controller for fuel cells which monitors critical fuel cell parameters such as cell voltage, air/hydrogen inlet temperature and pressures, stack temperatures (reflective of coolant), leak detection, use of purge gases, etc. (Pgs. 27-30) to ensure secure and reliable operation in both normal and transient operational modes (startup, normal, shutdown) (Abstract; Pgs. 24-25, 28-29). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to applying the monitoring, storing, and sending of proper command signals to the fuel cell components of Geschwindt and Kindervater because Sedghisigarchi recognizes that such a configuration of a controller/microprocessor allows for the a greater guarantee of secure and reliable operation of the fuel cell system in normal and transient operation modes (Conclusion, Pg. 30).
Regarding claim 22, Geschwindt and Kindervater are silent towards (i) at least one operating element for starting at least one of the deactivation procedure and the activation procedure and (ii) at least one display element for displaying a successful conclusion of at least one of the deactivation procedure and the activation procedure.  
	Sedghisigarchi teaches the use of buttons (operating element) and display (display element) to control the fuel cell system components such as the relays, valves, and motors to initiate, stop, monitor and evaluate the fuel cells performance (Pgs. 27-30). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include buttons and displays within the fuel cell system modules of Geschwindt and Kindervater because Sedghisigarchi recognizes such components allow for control and monitoring of the fuel cells to allow for evaluation of the fuel cells performance.

Claims 23, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. in view of Kindervater et al. as applied to claim 16 above, and further in view of Haltiner et al. (US 2011/0269052).
The teachings of Geschwindt and Kindervater as discussed above are herein incorporated.
Regarding claims 23, 25 and 27, Geschwindt and Kindervater do not explicitly disclose the fuel cell unit and the operating medium supply unit are connected to one another via a connecting plate arranged between the fuel cell unit and the supply unit; and wherein the connecting plate comprises a first sub-plate and a second sub-plate, which are detachable from one another to separate the fuel cell unit from the operating medium supply unit.  
Haltiner teaches a base manifold provided with a fuel cell frame footprint (12, 13; first sub-plate/terminal plate) with fluid communication (operating medium terminals) on top of which a fuel cell stack is mounted (opposing side of fuel cell stack provides second sub-plate; Figs 5 and 6) arranged between the top of the fuel cell stack and flanges (22, see Fig 6) [0035-0036] where each module is connected to each other end to end by suitable connectors (Fig 7).

    PNG
    media_image2.png
    923
    613
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a base manifold provided with a fuel cell frame footprint on top of where a fuel cell stack is mounted arranged between the top of the fuel cell stack and flanges in the fuel cell modules of Geschwindt and Kindervater because Haltiner recognizes such a configuration provides for the interconnection of a number of modules to provide a system capable of producing power outputs which would otherwise require a larger number or sizes of cells (Abstract) [0021].

However, the courts have held that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. MPEP 2144.04. It would have been obvious to one of ordinary skill when the invention was effectively filed to rearrange the current terminals to the terminals plates, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
Regarding claim 30, Haltiner further teaches the fuel cell module as claimed in claim 23, wherein operating medium channels extend through the first and second sub-plates (Figs 5 and 6).  


Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. in view of Kindervater et al. and Haltiner et al. as applied to claim 23 above, and further in view of Hartnack et al. (US 2004/0234833).
The teachings of Geschwindt, Kindervater, and Haltiner as discussed above are herein incorporated.
Regarding claims 24 and 29, Geschwindt, Kindervater, Haltiner do not explicitly disclose the second sub-plate and the end plate are clamped to one another such the stack of fuel cells together are held together by the clamped together second sub-plate and end plate or a stack of humidifying cells arranged between the second sub-plate and the end plate.  
Hartnack teaches a fuel cell assembly which is provided with humidification cell stacks formed with the fuel cell blocks of uniform height and width [0042-0043] which are then clamped between outer plates [0041] in order to minimize the number of materials and tools required to .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Geschwindt teaches the controller which is only associated with the fuel circuit and a skilled person would not conclude the controller of Geschwindt is configured to (i) bring the fuel cell unit to a secure state via a deactivation procedure before the fuel cell unit is separated from the operating medium supply unit and (ii) start-up the fuel cell unit via an activation procedure after the fuel cell unit is connected to the operating medium supply unit.  Access to the hydrogen cycle alone is not sufficient to achieve the claimed subject matter of the independent claim.

In response to Applicant’s arguments, please consider the following comments:
(a) Applicant should note, the scope of claims requires the controller to “being configured to one of” the recited conditions of (i) or (ii) as recited above, not both.  The rejection of record argues for the controller to be configured as required by condition (ii) which starts up the fuel cell via an activation process after the fuel cell unit is connected to an operating medium supply unit.  As correctly recognized by the Applicant, Geschwindt recognizes regulating hydrogen flow (fuel) when such fuel is first introduced on start-up (activation procedure) in response to a fuel sensor (recognized connection of a medium) [0032] which clearly addresses the scope of the claims as presented.  Applicant is reminded, although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727